DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 13 includes the same subject matter as the last paragraph of independent claim 9, from which claim 13 depends from, and thus is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seabourn US3610350 in view of Wright, et al. US1836638.
Regarding claim 1, Seabourn teaches a wellbore drilling bit 2 assembly comprising:
a base 6 configured to connect the wellbore drill bit assembly to a drill string (at the threads 4) along a longitudinal axis of the base, the base defining a circumference (the outer surface of 6);
a plurality of blades 8 (three are shown) extending away from the base along the longitudinal axis and tapering toward the longitudinal axis as shown in Figure 1, where there is a taper downwards, as shown in annotated Figure A and B, with B having a close up selection of Figure A. Both Figures A and B show a reference rectangle to establish vertical axis), the plurality of blades arranged on the circumference to define a cavity inside 30, the plurality of blades configured to shear a core of the Earth when engaged with a formation, the cavity configured to allow the core to expand within the cavity due to the upwardly expanding region.

    PNG
    media_image1.png
    587
    574
    media_image1.png
    Greyscale

Figure A: annotated Figure 1 from Seabourn

    PNG
    media_image2.png
    403
    451
    media_image2.png
    Greyscale

Figure B: annotated Figure 1 from Seabourn, showing the angled surface
Seabourn does not teach a crusher connected to the base and positioned within the cavity, the crusher configured to crush the core of Earth; the crusher further comprises a roller configured to crush the core of the Earth on a second axis extending away from the longitudinal axis and toward the circumference.
Wright, et al. teaches that it is known in the art for coring drill bits 10 to have a roller crusher 30 for crushing the core formation to enable removal of the core Page 2: 18-36. Rollers 31 are shown in Figure 4, which are on an angled axis 40. Rolling cone 12 crusher is also a roller that is on an axis that extends downwardly away from base 13 
  It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Seabourn in view of Wright, et al. to provide a conical or roller cutter in the cavity to enable removal of the core due to crushing effect.
Regarding claim 2, Seabourn further teaches each blade has a first end (the top) connected to the circumference of the base and a second end (the bottom) extending away from the base along the longitudinal axis, the second end nearer the longitudinal axis compared to the first end, since Figure 1 shows these as tapered inwardly.
Regarding claim 3, Seabourn teaches the wellbore drill bit assembly further comprises a leading ring 20 connected to the plurality of the second end of the plurality of blades, the leading ring configured to drill the Earth and to evacuate debris via engagement with 28.
Regarding claim 4, Seabourn teaches the plurality of blades comprise a first blade and a second blade (selecting two of the three shown) separated by a gap 30, a circumferential portion of the leading ring between a first blade and a second blade positioned within the gap and offset from a second end of the first blade and a second end of the second blade as shown in Figure 1.
Regarding claim 7, Seabourn teaches a surface of the plurality of the blades, the base, and the crusher define a void, the void configured to evacuate a debris from the cavity.
Regarding claim 8, Seabourn teaches the void is further defined by the leading ring, wherein the leading ring is connected to the plurality of the second end of the .
Allowable Subject Matter
Claims 9-11, and 14-18 are allowed.
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wright, et al. teaches a core barrel with a crusher or roller at the top end to crush core samples, but does not teach the roller on the crusher.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. Applicant's arguments that Wright, et al. does not teach the blades tapering towards the longitudinal axis are refuted. Extension substantially vertically downwardly does not preclude tapering or angling of the blade. Applicant's arguments that Seabourn does not teach a cavity configured to allow the core to expand within the cavity are refuted. Since the blades 8 are held at an angle that increases away from 18, this necessarily provides an area for the core to expand radially, as well as expansion upwardly towards 6. The claim limitations are not directed towards an expandability of the cavity itself. See annotated Figure A and B above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/30/2021